FILED

U.S. DISTRICT COURT,

IN THE UNITED STATES DISTRICT COGRYCT GF MARYLAR
FOR THE DISTRICT OF MARYLAND uy 7 PH 3: 42

* CLERA‘’D OFFICE
BALTHAORE
LAWRENCE MILLS, AT BAL
v. Civil Action No. 18-M}JG-0562
*
ANTHONY HASSAN, et al
*K
Defendants. *
* * * * * * x * * * * * *

PLAINTIFF’S RESPONSE AND MEMORANDUM OF LAW
IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS,
OR IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

 

 

COMES NOW, Plaintiff, Lawrence Mills, and files this opposition to Defendants’
Anthony Hassan, James Lantz and Matthew Dull, individually and in their official capacity as
Matyland State Troopers (herein collectively “Officers”), and Defendants, the State of
Maryland (“the State”) and Maryland State Police (“MSP”), Motion to Dismiss, or in the

alternative, Motion for Summary Judgment, and in support thereof states as follows:

I. TABLE OF CONTENTS

TT. INTRODUCTION 00 neccicceececescssescesesenesessesesenesseescscseasnesneaneseenecseaensaenneneesceneareneenenses 2
III. FACTUAL ALLEGATIONS AND DISPUTED FACTS......0...c.ccssseeessseeeeentenees 3
IV. FACTS NOT GENUINELY DISPUTE ...u2...ccccccccccccesseseceesceeeeeeseceseeneeneereeteneeneseeness 3
V. LEGAL BACKGROUND... cccseceseseteseeeseneneeneesscseaesuesnssesnsseesneneseeansaneneraenes 10
A. Disimissal. oe eeeesceecesecsssassssesesnsessesenessnssessasoanssessnenssanessessessnsnersisasasesscnsseannesensaeareneeenanes 10
B. Summary Judgment «........cccccsccsecsscnceesesnecusesesseeneesnenetsassesnsecsecencasssuesascnesasenserenseeneenseneensess 11
VI. ARGUMENT ....0..eecceccccccceeeeeceeeeeecsssnsseesessesseassnsnsessseeanenseessenesaneeeassaseessaraneasensneensnaenacnss 12
A. Heck v. Humphrey Does Not Preclude any of Mills’ Clatms............esecsessesrceeeereereae 13

B. Plaintiff Is Entitled to Conduct Discovery Before the Court Considers Summary
C. Principles of Res Judicata and Collateral Estoppel DO NOT Bar Plaintiff's Claims
Because of the Different Burdens of Proof and the Distinct Issues in the Civil
PLOCCECING. 5. eecesees esse eeesesceneneteecescoesscueeteessesesasseceseesusseocemessseaeenssansssseesenasesesececassneneseesasssceeeueeees 17

D. Defendants Are Proper Parties to The Action Because §1983 Provides a Right of
Action for Individuals ‘To Sue Any Government Official In His or Her Official
CAPaCIty...scscescecsccssesessessesssecscenssnsessessssecassnsnmsescseenssssessecseessassseseensesseensenseasesarssnsaesanessesteasssseranneneee® 20

VII. Defendants Are Proper Parties to The Action Because §1983 Provides a Right of
Action for Individuals To Sue Any Government Official In His or Her Official

Capacity one. ceeccec ce eceesessssescesesessesecensseseeecucescseanesesseseaussesacsesseaeessseaneseasssesesseeesseanssssessaeseeseneaens 20
VIII. Plaintiff States a Claim for Bystander Liability Against Lantz and Dull ............. 21
IX. Plaintiffs Constitutional Claims Have Metit. 0.00. eee c cata esta ceteeseaeeeeeeeee 23
X. Plaintiffs State Claims Have Memfit..........0...cccccssecsessseceeeseseereeneceesssesecenenenenesescoeseseeseeees 24
XI. None of the Defendants Are Protected By [Immumity...........ccssecssessserssseesetseeterens 30
XII. A Reasonable Jury Is Likely To Believe Plaintiffs Version of Events ................... 34
TET. Conclusion 0... ce cs eeeeseseseeesceeeneceseseseneverenreceeenenesaessoerensatscegsveestecqeseseretesesneenegeesetetis 35

II. INTRODUCTION

This case arises as a result of the illegal stop, arrest and wrongful prosecution of
Plaintiff, Lawrence Mills (“Mills”), that occurred on March 13, 2015, when he was pulled
over by Defendant Anthony Hassan (“Hassan”) for an alleged traffic violation without
probable cause. As more thoroughly detailed in PlaintifPs Complaint, Hassan negligently
performed his duties by requesting Mills to exit his vehicle, perform field sobriety tests, deny
his right to counsel prior to taking the breathalyzer test and writing false information in
Mills’ charging documents. Following the illegal stop, Defendants James Lantz (“Lantz”) and
Matthew Dull (“Dull”), acted in concert with Hassan (collectively “Officers’), individually
and in their official capacity as Maryland State Troopers, along with Defendants, the State of
Maryland (“State”) and Defendant Maryland State Police (“MSP”) to further deprive Mills of

his rights. As the result of the Defendants’ deliberate actions and inactions in this case,
violated Mills rights, as clearly established in the presented facts and in Mills’ Complaint.
Officers like Hassan who commit perjury and otherwise fabricate evidence “threaten the
integrity of the judicial process by injecting it with falsity provided by officers of the state
whose official status gives the misinformation a special aura of reliability.” Morse v Fusto, 804
F.3d 538, 548-49 (2d Cir. 2015).

For the reasons discussed below, Defendants’ motion to dismiss, or in the

alternative, motion for summary judgment, should be denied.

Hil, FACTUAL ALLEGATIONS AND DISPUTED FACTS

On March 13%, 2015, Mills was on his way home from the Horseshoe Casino in
Baltimore where he did not consume any alcohol. Compl., | 18 and 19. As Mills was
traveling southbound on 195, without committing any traffic infractions, Hassan initiated a
traffic stop without probable cause. Id. at J 19. Despite Mills denying any alcohol
consumption, Hassan ordered Mills out of the car. Id. at {] 19. Hassan then directed Mills to
perform field sobriety tests, which Mills declined to perform due to the illegal stop. Id. at J
20. Hassan became agitated and grabbed Mills yelling, “You don’t want to do this? Then ’m
going to take you to jail!” Id. at | 20. Hassan grabbed Mills by his left arm and began taking
Mills forcefully toward his cruiser. Id. at q 20.

While still holding Mills’ left arm, Hassan took Mills back to the trunk of his vehicle
and attempted to perform additional field sobriety tests. Id. at 21. Mills again declined to
perform any tests and Hassan again grabbed Mills while repeatedly yelling, “’'m going to
take you to jail!” Id. at | 21. Hassan then walked to Mills’ vehicle and began searching it,

without probable cause. Id. at {| 22. Mills stood alone next to Hassan’s police cruiser while
Hassan searched Milis’ vehicle before MSP Troopers Lantz and Dull arrived and
communicated with Hassan. Id. at {[ 22. Hassan was still in the process of illegally searching
Mills’ vehicle when Lantz and Dull communicated with Hassan. Id. at § 22. Mills began
speaking with Lantz and Dull and explained the events that transpired with Hassan, but
neither Defendant attempted to stop the illegal search. Id. at | 23. Hassan then physically
grabbed Mills from behind, placed him in handcuffs, and took Mills by force to his cruiser
while yelling; “I’m going to take you to jail!” Id. at ] 23. Hassan pushed Mills onto the trunk
of his vehicle and searched him, then placed Mills in his police cruiser. Id. at J 24. At all
times described above, Dull and Lantz failed to stop Hassan’s illegal conduct and
participated in the arrest. Id. at {| 23.

Hassan drove Mills to the MSP Waterloo Barracks to complete the arrest. Id. at {[ 25.
Upon arriving at the barracks, Hassan read Mills the DR-15 advise of nights, and upon
Hassan completing the DR-15, he asked if Mills would submit to the breath test. Id. at { 25.
Mills requested that he be allowed to communicate with an attorney before making the
decision. Id. at §] 25. Hassan then said, “It’s a refusal,” and Hassan signed the DR-15 in the
refusal section. Id. at | 25. Hassan then charged Mills with Driving Under the Influence of
Alcohol. Id. at {| 26. Hassan attempted to detain Mills further, but another Troopet, Sgt.
Nuzzo, instructed Hassan to “Just let him call someone to pick him up.” Id. at {] 26. Hassan
repeatedly insisted that he wanted to take Mills to jail, but Nuzzo repeated his decision to
Hassan to let Mills call someone. Id. at {| 26. Hassan then walked over to Mills and said, “I
have good news, I decided to let you call someone.” Id. at {] 26.

Hassan then wrote a falsified police report containing multiple fabrications regarding
his alleged observations of Mills, pre-arrest. Id. at § 28. In his report Hassan falsely alleged
that he “observed the gray Jaguar swetving back to back” and traveling halfway on the
shoulder, which he claimed was probable cause for the stop, but this had never been
mentioned at any time during the stop. Application for Statement of Charges. Hassan also
included typical textbook observations that officers are trained to observe during DUI stops,
but none were observed or reported by other officers or witnesses to this event. Id. at | 34.
Hassan failed to include the identity of Lantz, Dull and Sgt. Nuzzo in his report thereby
attempting to deprive Mills of learning who participated in the arrest and observed Mills’
condition before and after the arrest. Id. at {J 34.

In the teport and application for charges, Hassan also claimed Mills failed various
field sobriety tests that were never even performed. Id. at {[ 28. In the section of the report
titled “ARREST” in an effort to justify his arrest of Mills, Hassan falsely and maliciously
alleged that he observed a

Strong odor of an alcoholic beverage [...] Eyes glassy and bloodshot with a gazed look
[...| My observed signs of impairment as Mills was stepping out of his vehicle, he was
swaying, stumbling and was unable to keep his balance.

Hassan submitted his falsified report for transmission to the Howard County State’s
Attotney’s Office with intent to deceive and defraud, and for the purpose of instigating the
criminal prosecution of Mills for a crime he did not commit. Id. at {] 30. The State pursued
criminal charges against Mills. Id. at 31. None of the Troopers present the night of the
incident, including Sgt. Mitchell Nuzzo, Lantz and Dull, were willing to corroborate
Hassan’s fabricated observations of impairment attributed to Mills. Id. at 431.

Mills was tried in the District Court for a DUI and other related traffic offenses.
Id. Hassan made contradictory material declarations! at Mills’ District and Circuit Court
trials as well as the MVA hearing. At the District Court Hearing that ended with Mills being
convicted and sentenced to a jail term for the charge of driving under the influence of
alcohol, Hassan swore that Mills was unable to stand of his own accord at all times; at the
traffic stop, at the Waterloo Barracks and even swore that he had to support Mills as he
left the Barracks following the arrival of Garcia. (online audio/video 0:00 — 0:07,
Appendix 2). Hassan made contradictory declarations regarding this material fact when he
testified at Mills MVA Hearing that when Garcia arrived to pick Mills up, Mills “walked
on his own, he was able to walk on his own” (online audio/video 0:19 — 00:45, Appendix
2). Hassan’s undisputed testimony as delineated in this paragraph constitutes perjury as a
matter of law under Maryland Criminal Law Article § 9-101 (c)(See ze. Appendix 1). See aéso 18
U.S. Code § 1623(c) (Criminalizing making “two or more declarations, which are
inconsistent to the degree that one of them is necessarily false” before a Grand Jury or Court
of the United States).

At Mills’ Jury Trial, Hassan swore that Mills collapsed. (online audio/video 1:20 —
1:43, Appendix 2) Hassan made a contradictory declaration of material fact when he testified
at Mills’ MVA hearing that Mills “didn’t fall down.” (online audio/video 1:44 — 1:59,
Appendix 2). Hassan’s undisputed testimony as delineated in this paragraph constitutes

perjury as a matter of law under Maryland Criminal Law Article § 9-101 (c)(See ze. Appendix

 

" Also extant, and authenticated in the Plaintiff's declaration attached hereto (“Plaintiffs
Declaration”) (Page 43), is the same audio lodged with the court proximate to filing this brief (as
the “lodged audio”) available to all parties online at <https:/ /youtu.be/YOS8WOnrUylI> (viewed
10/31/18) (hereafter referred to as “online audio/video.”)
Hassan deliberately fabricated material facts to the Court, all of Hassan’s observations of
Plaintiff appearing impaited by alcohol, were contrived and absolutely false. Id. at {| 32.
Relying entitely on Hassan’s false statements, Mills was found guilty of DUI and other
charges, received a sentence of 2 years and 60 days to the Department of Corrections, with 2
yeats suspended and set Mills’ appeal bond at $100,000. Id. at §[ 35. As a result of the
Defendants’ conduct, Mills spent a significant amount of money to defend against the

allegations of the Defendants. Id. at 9/44.

IV. FACTS NOT SUBJECT TO A GENUINE DISPUTE

Anthony Hassan attested and seized Mills on March 13, 2015 and charged him with
driving under the influence of alcohol, driving while impaired by alcohol, and reckless
driving. All three of the charges wete terminated in Mills’ favor when a Howard County Juty
found him “Not Guilty” of these offenses.

Hassan made Contradictory Material Declarations in his Police Report regarding Mills
performance on the Standardized Field Sobriety Tests, swearing that he observed every cue

of intoxication

“THGN] (6 of 6 Cues Observed [...] WALK AND TURN (8/8 Cues Observed) [...]
ONE LEG STAND (4/4 Cues Observed) Right foot raised” (Defendant’s Exhibit 2,
Page 2) even specifying that Mills displayed “Distinct and Sustained Nystagmus at
Maximum Deviation — Present in both eyes [...] Onset of Nystagmus Prior to 45
Degtees — Present in both eyes”

Hassan’s sworn statements meticulously detailing how Mills displayed every cue of

intoxication on the SFST are contradictio in adjecto to his oath that Plaintiff declined all SFST.
A). See also 18 U.S. Code § 1623(c).

During Mills’ Jury ‘Trial, Hassan was asked on Cross Examination whether he Mills
walk of his own accord at any time. Six times in a row Hassan denied seeing Mills walk
outside before finally admitting that he saw Mills walk of his own accord (online
audio/video 1:59 — 5:05, Appendix 3). Hassan used the statement “I didn’t see him walk
outside” as a device, trick and scheme to omit and cover up the truth, and material fact, that
he observed Mills walking on his own. See 18 U.S.C. § 1001 (criminalizing knowingly
and willfully “falsif[ying], concealf{ing], or coverfingjup by any trick, scheme, or
device a material fact,””); 17 C.F.R. § 240.10b-5 (prohibiting, under the securities
laws, “makfing] any untrue statement of a material fact or [] omit|ting] to state a
material fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading”).

During Mills’ MVA hearing Hassan testified that after he asked Mills for his Drivet’s
License at the traffic stop Mills “just started crying” (online audio/video 6:26 — 6:38). Hassan
did not mention that Mills was crying at the traffic stop in his Police Report, nor when he
testified at length at Mills’ District Court Trial and Jury Trial.

At the first ttial and during a suppression hearing in Circuit Court, Hassan denied
that Mills had requested to communicate with counsel prior to deciding whether to take a
breathalyzer test. (complaint at § 38). Hassan changed his testimony while appearing before
an Administrative Law Judge at the Office of Administrative Hearings when Mills challenged
the administrative suspension. Hassan admitted, under oath, “He wants to talk to a lawyer. I

made him, so, I said sure you have a right to talk to your lawyer.” Id. at § 38. By the time
Mills was tried in the Circuit Court, Hassan’s testimony dramatically changed, and Hassan
testified that Mills “probably did request to have an attorney” present to provide advice and
that he “probably called an attomey.” Id. at (38. This testimony is completely contrary to
Hassan’s prior testumony.

Hassan was the state’s sole witness. Id. at § 32. The only evidence used to convict
Mills of Driving under the Influence of Alcohol, and proximately cause Mills’ loss of liberty
at the conclusion of his District Court trial was Hassan’s word; Hassan’s sworn written and
oral statements before and during trial. Absent Hassan’s testimony and Police Report Mills
could not and would not have been convicted or prosecuted for any of the offenses of
which he was charged. Mills filed an appeal and, through new counsel, obtained additional
discovery that was not provided by the state at the first wial. Id. at (36. Additional facts
regarding Lantz and Dull’s observations during the arrest were provided to Mills; however,
this evidence was neither disclosed or produced at the first trial. Id. at 4 37. At the first trial
and during a suppression hearing in Circuit Court, Hassan denied that Mills had requested to
communicate with counsel prior to deciding to take a breathalyzer test. Id. at (38. Hassan
changed his testimony while appearing before an Administrative Law Judge at the Office of
Administrative Hearings when Mills challenged the administrative suspension, Hassan
admitted, under oath, “He wants to talk to a lawyer. I made him, so, I said sure you have a
night to talk to your lawyer.” Id. at §38. By the time Mills was tried in the Circuit Court,
Hassan’s testimony dramatically changed, and Hassan testified that Mills “probably did
request to have an attorney” present to provide advice and that he “probably called an

attomey.” Id, at (38. This testimony is completely contrary to Hassan’s prior testimony.
Mills was found not guilty bya Howard County Jury for the DUI/DW1 charges. Id. at 4 43.

It is indisputable that the Howard County District Court relied on Hassan’s
fabricated evidence to convict Mills of drunk driving offenses, because Hassan made oaths
during other proceedings, that contradicted Hassan sworm material statements during Mills
District Court trial used to incriminate Mills for drunk driving (e.g. Mills being unable to
stand of his own accord and even having to be supported as he left the barracks -
contradicted by Hassan’s testimony that Mills walked of his own accord as he left the
barracks).?

V. LEGAL BACKGROUND

A. Dismissal

In ruling ona Rule 12(b)(6) motion to dismiss, the court must “accept the well-pled
allegations of the complaint as true” and “construe the facts and reasonable inferences
derived therefrom in the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d
472, 474 (4th Cir, 1997); see also Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir, 1999).

All complaints must meet the “simplified pleading standard” of Rule 8(a)(2), which
requires only a “short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a). The notice pleading standard of Federal Rule of Civil Procedure
8(a)(2) does not require “detailed factual allegations.” Be// Atlantic Corp. v. Twombly, 550 US.

544, 555 (2007). It requires only that a plaintiff plead sufficient facts to “give the defendant

 

? See Hardwick v. Cnty. of Orange, 844 F.3d 1112, 1119 (9th Cir. 2017) (“[T]here is no such thing as a
minor amount of actionable perjury or of false evidence that is somehow permissible. Why? Because
government perjury and the knowing use of false evidence are absolutely and obviously
irreconcilable with the Fourteenth Amendment's guarantee of Due Process in our courts.”)

10
fair notice of what the . . . claim is and the grounds upon which it rests.” Id. (quoting Conley
». Gibson, 355 US. 41, 47 (1957). A court may not dismiss a complaint merely because it
appears unlikely that the plaintiff can prove those facts or will ultimately prevail on the
merits. Philips, 515 F.3d at 231 (citing Twombly, 550 US. at 556). |

Moreover, where “the motion to dismiss involves ‘a civil rights complaint, [a court]
must be especially solicitous of the wrongs alleged and must not dismiss the complaint
unless it appears to a certainty that the plaintiff would not be entitled to relief under any legal
theory which might plausibly be suggested by the facts alleged.”’ Hall v. Burney, No. 11-6566,
2011 WL 5822176, at *1 (4th Cir. Nov. 18, 2011) (quoting Edvurds, 178 F.3d at 244).
Applying this standard of review in the light most favorable to the Plaintiff, the Defendants’
motion to dismiss should be denied for the reasons set forth below. Applying this standard
of review in the light most favorable to the Plaintiff, the Defendants’ motion to dismiss
should be denied for the reasons set forth below.

B. Summary Judgment

When a party moves for dismissal but relies on evidence outside the pleadings, as
Defendants do here, Fed. R. Civ. P. 12(d) directs courts to treat the motion as one for ’
summary judgment. A motion for summary judgment should not be granted unless the
movant can prove “that there is no genuine issue as to any material fact and the moving
party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 US. 317, 322
(1986); see also Boushat v. Balk. Ravens Football Club, Inc, 346 F.3d 514, 522 (4th Cir, 2003). In
evaluating the evidence, the Court should “‘draw all justifiable inferences in favor of the

nonmoving party, including questions of credibility and of the weight to be accorded to

11
particular evidence.” Vathekan v. Prince George's Cnty, 154 F.3d 173, 175 (4th Cir, 1998)
(quoting Masson v. New Yorker Magazine, Inc. 501 US. 496, 520 (1991)). Summary judgment
must fail if the dispute about a material fact is “genuine” or “is such that a reasonable jury |
could retum a verdict for the nonmoving party.” Anderson v. Liberty Lobby, 477 USS. 242, 243
(1986). Thus, “the inquiry is whether the evidence presents a sufficient disagreement to
require submission to a jury or whether it is so one-sided that one party must prevail as a
matter of law.” Ia.

As discussed below, Defendants have failed to meet their summary judgment burden
because they rely upon mere inferences, which should be construed in Mills’ favor, and
factual allegations that are not yet established, through discovery or otherwise, and which are
in serious dispute. The Motion for Summary Judgment should therefore be denied.
Plaintiff’s Rule 56(d) affidavit is included herein at page 40 explaining the “specified reasons”

why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P. 56(d).

VI. ARGUMENT

Defendants’ motion to dismiss the claims in Mills’ Complaint against them or, in the
alternative, to grant Defendants’ summary judgment on Mills’ claims fails both under Fed. R.
Civ. P. 12(b)(6) and Fed. R. Civ. P. 56, and thus must be denied.

First, Mills has pled genuine facts sufficient to state his claims against Defendants,
and thus dismissal of those claims is not proper. Second, Defendants’ motion for summary
judgment must be denied because Defendants fail to demonstrate a lack of disputed issues
of material fact. Moreover, summary judgment is premature at this time. Defendants’ motion

for summary judgment therefore also should be denied.

12
A. Heck v. Humphrey Does Not Preclude any of Mills’ Claims
The Supreme Court in Heck ». Humphrey held that when a Plaintiff brings a §1983
action against the “county prosecutors and state police investigator alleging that his
conviction violated his constitutional nghts, Plaintiff must prove that the conviction or
sentence has been reversed on direct appeal.” 512 US. 475, 487 (1994). In Heck, Plaintiff
filed a direct appeal from a conviction that was pending, and filed this suit under 42 U.S.C.
§1983, claiming that the respondents had “engaged in unlawful acts that had led to his arrest
and conviction.” Id. However, unlike Mulls’ case, in Hec&, the criminal conviction was upheld
on appeal, and therefore, Heck could not bring his civil claim for damages. Id. Here, the
most prominent claim, being Mills’ criminal charges of driving under the influence, and
driving while impaired, were reversed on direct appeal.
Defendants ask this court to interpret Heck » Humphrey to say that all of Plaintiffs §
1983 Claims are precluded “because all claims where not terminated in his favor”. Federal
Appellate Courts have explained that Plaintiffs need only to win on the criminal charges for
which they claim they were charged and prosecuted even when they have been convicted for
other criminal offenses. Mills does not need to have won on all charges to sue Hassan for
framing him on drunk driving charges, Mills only needs to win on the drunk driving charges.
When a plaintiff is pursuing false arrest charges, a defendant initiating criminal
proceedings on multiple charges is not necessarily insulated in a malicious
prosecution case merely because the prosecution of one of the charges was
justified. As the Court of Appeals for the Second Circuit explained in Posr, courts ‘need
to separately analyze the charges claimed to have been maliciously prosecuted.’ Pasr, 944
F.2d at 100. Accordingly, although the district court properly dismissed Johnson's claim
of false arrest based on the existence of probable cause to arrest Johnson for terroristic

threats, the court erred in dismissing his claim of malicious prosecution inasmuch as the
court did not consider whether there was probable cause to initiate the criminal

13
proceedings with respect to the remaining offenses. Therefore, we will reverse the order
for summary judgment...

Johnson v. Knorr, 477 F.3d 75, 85 (3d Cir. 2007) (emphasis added).

Defendants acknowledge in their brief “the only claim not precluded by these
convictions is the claims related to the driving under the influence offenses.” Plaintiff agrees,
his entire complaint detailed how Hassan fabricated evidence while acting in an investigative
capacity and committed perjury at trial, all related to the driving under the influence and
driving impaired offenses. “Hassan falsified his police report regarding the events that
transpired; namely the alleged basis for the stop, results of the SFST (which test never
occurred), and physical observations about Mills at the scene and barracks” (Complaint {
28.) "[When the Fourth Amendment demands a factual showing sufficient to comprise
‘probable cause,’ the obvious assumption is that there will be a truthful showing [...] it is to
be ‘truthful’ in the sense that the information put forth is believed or appropriately accepted
by the affiant as true.” Kedy v. Curtis, 21 F.3d 1544, 1554-55 (11th Cir. 1994); Franks v,
Delaware, 438 US. 154, 165-66, 98 S.Ct. 2674, 2681, 57 L.Ed.2d 667 (1978) (quoting United
States v. Halsey, 257 F. Supp. 1002, 1005 (S.D.N-Y. 1966). ,

The United States Court of Appeals for the Fourth Circuit has recognized that “if any
concept is fundamental to our American system of justice, it is that those charged with
upholding the law are prohibited from deliberately fabricating evidence and framung
individuals for crimes they did not commit. Actions taken in contravention of this
prohibition necessarily violate due process (indeed, we are unsure what due process entails if

not protection against deliberate framing under color of official sanction)” Washington v.

14
Wilmore, 407 F.3d 274, 285 (4th Cir. 2005); Limone v, Condon, 372 F.3d 39, 44-45 (Ast Cir.
2004).

Even in circumstances where a § 1983 Plaintiff was lawfully arrested he would still be
entitled to bring § 1983 claims against state actors for fabricating evidence, “to hold that
police officers, having lawfully arrested a suspect, are then free to fabricate false
[evidence] at will, would make a mockery of the notion that Ameticans enjoy the
protection of due process of the law and fundamental justice. ” Ricci v. N.Y.C. Transit
Authority, 124 F.3d 123, 130 (2d Cir. 1997). In Jocks the United States Court of Appeals for
the Second Circuit “specifically held that the police had probable cause to arrest but
nonetheless reversed the district court's grant of summary judgment on the malicious
prosecution claim because there was proof that the officers had later manufactured false
evidence. Id. at 128, 130.”) Jocks v. Tavernier, 316 F.3d 128, 138 (2d Gr. 2003).

This Court should reject Defendants’ attempt to vitiate what the Fourth Circuit has
consistently recognized as a constitutional “right not to be deprived of liberty as a result of
the fabrication of evidence bya government officer” Massey v. Ojaniit, 759 F.3d 343, 354 (4th
Cir. 2014); Robertson v. Eliott, 315 Fed. Appx. 473 (4th Cir. 2009). Mills has “plead adequate
facts to establish that the loss of liberty— Le., his conviction and subsequent incarceration—
resulted from the fabrication.” Massey, supra, at 354.

In Morse Judge Amon noted, “Even where no Fourth Amendment violation
occurred because there was probable cause to act (thereby rendering a malicious
prosecution claim unavailable), an independent constitutional claim for the denial of the

right to a fair trial can proceed under § 1983 based on allegations that a police officer

15
fabricated evidence, if that fabrication caused a deprivation of the plaintiff's liberty.” Morse
v, Spitzer, 07-CV-4793 (CBA) (RML), at *7 (E.D.N-Y. Aug. 2, 2012)(emphasis added).

Mills “has pleaded adequate facts to support a causal connection between that
fabrication and his convictions.” Massey, supra, at 355 (and resulting loss of liberty). Mills has

exhaustively pled both but-for and proximate causation.

B. Plaintiff Is Entitled to Conduct Discovery Before the Court Considers
Summary Judgment

Before addressing the Defendants’ arguments, summary judgment is inappropriate at
this early stage of the litigation because the parties have not yet commenced discovery. “To
be sure, the circuit court may ‘deny a motion for summary judgment so that a more
complete factual record can be developed.” Clark v. O'Malley, 169 Md. App. 408, 420 (2006),
aff'd, 404 Md. 13 (2008) (Quoting A. J. Desoster Co. ». Westinghouse Elec. Corp, 333 Md. 245,
262-63 (1994); see also Evans v. Techs. Applications & Serv, Co., 80 F.3d 954, 961 (4% Circuit
1996) (stating that generally, summary judgment is only appropriate after “adequate time for
discovery”).

“Generally, a district court must refuse summary judgment ‘where the nonmoving
party has not had the opportunity to discover information that is essential to [its]
opposition.”’ Nader v. Blair, 549 F.3d 953, 961 (4th Gir. 2008) (quoting Anderson v. Liberty
Lobby, Inc., 477 US. 242, 250 n.5 (1986)). It is “'especially important”’ to allow “'‘sufficient
time for discovery... when the relevant facts are exclusively in the control of the opposing
party.” Harmds Ltd. v. Sivcty Internet Domain Names, 302 F.3d 214, 246-47 (4th Cir. 2002)

(quoting 10B Charles A. Wright et al, Federal Practice ¢» Procedure § 2741, at 419 (3d ed. 1998)).

16
C. Principles of Res Judicata and Collateral Estoppel DO NOT Bar Plaintiff’s

Claims Because of the Different Burdens of Proof and the Distinct Issues in the Civil

Proceeding

The Defendants incorrectly allege that the principles of Res Judicata and Collateral
Estoppel act as a complete bar to Plaintiff’s claims as claim preclusion does not extend from
criminal prosecutions to civil actions. The court’s traditional division between civil and
criminal procedure does not contemplate any opportunity for joining any civil claim with the
criminal prosecution. § 4474 Ciminal Conviction as Preclusion in Civil Proceeding, 18B
Fed. Prac. & Proc. Juris. § 4474 (2d ed.). In Wells ». Bonner, CA.5th, 1995, 45 F.3d 90, 94-95,
the plaintiff was arrested on charges of resisting a search and disorderly conduct and was
convicted of resisting a search, He then sued the police officers under § 1983, claiming
malicious prosecution, false arrest, and use of unnecessary force. The court concluded that
so long as the state conviction remained, the false-arrest and malicious prosecution claims
were not mature.

In the present case, Mills appealed the guilty convictions and was found not guilty by
a Howard County jury for the DUI/DWI charges, failing to obey a properly placed traffic
control device and reckless driving, he was found guilty of failing to obey designated lane
direction and negligent driving and driving a vehicle not equipped sith interlock. Therefore,
as the predicate testimony of the Defendants was either not believed or insufficient to
convict Mills, his civil claus could not be precluded.

In Ingram v. City of Columbus, CA.6th, 1999, 185 F.3d 579, 592-593, the court declined

“to extend res judicata to bar this claim where there is no indication that Ingram and Collins,

17
who would have been in a defensive posture during criminal proceedings on the obstruction
charges, could have raised their § 1983 claims during those proceedings.”

Mills’ claims under 42 U.S.C.A. § 1983 were not able to be properly raised in the
state-court criminal proceedings. Therefore, Mills’ state conviction for traffic related offenses
did not establish claim preclusion barring an action against the arresting officers for use of
unlawful acts. In Donovan v. Thames, 105 F.3d 291 (1997), the court ruled that “[S]ince we
have no indication that Donovan could have raised his § 1983 excessive force claim as a
separate cause of action in the state-court criminal proceeding,” the claim “cannot be barred
by claim preclusion.” The court added in a footnote that even if the § 1983 claim could have
been raised in the state prosecution, claim preclusion should not apply because of the
defensive posture of a criminal defendant who did not choose to initiate the state
proceeding. Id, at 295 & n. 5. “Res judicata or claim preclusion is not applicable in the
present case because plaintiff's 42 US.C.A. § 1983 action is not the same cause of action as
the state’s criminal case against her.” Vinson v. Campbell Cty. Fiscal Ct., 820 F.2d 194, 197
(1987). See also Cortese v. Black D.C.Col. 1993, 838 F.Supp. 485, 493 (1993) (A civil nights
claim against police officers for Fourth Amendment violations in arresting the plaintiff was
not the same cause of action as the state prosecution of the plaintiff after the arrest. Claim
preclusion did not bar the action.)

Evidence Rule 803(22) provides that even though evidence of a final judgment of
guilty, rendered after trial or plea of guilty, is not excluded by the hearsay rule when offered

“to prove any fact essential to sustain the judgment” the Advisory Committee Notes state

18
expressly that no attempt was made to deal with the possible effects of a conviction “as a bar
or collateral estoppel.” Rule 803(22) is discussed in vol. 30B, § 7063.

The difference between the burdens of proof between a criminal and civil trial also
affect the principles of res judicata and collateral estoppel and cannot bar a claim in civil
court that was only previously argued in criminal court. In He/vening v. Mitchell, the Court held,
“The difference in degree of the burden of proof in criminal and civil cases precludes
application of the doctrine of res judicata.” 58 S.Ct 630, 632 (1938); see United States v. One
Assortment of 89 Firearms, 104 §.Ct. 1099, 1103 (1984). Res Judicata clearly could not bar the
civil claim because the issue presented in the criminal proceedings was not identical to the
issue in the prior adjudication. While similar facts may be relevant to both the criminal and
civil proceedings, different issues dominate the two situations, and therefore, res judicata
cannot apply.

Moreover, Defendants’ argument that principles of collateral estoppel bar Plaintiff’s
claim must fail for the same reasons. In One Lot Emerland Cut Stones v. United States, the Court
stated that “the difference in the burden of proof in criminal and civil cases precludes
application of the doctrine of collateral estoppel.” 409 US. 232, 235 (1972). In order for
collateral estoppel to apply, the issue decided in the prior adjudication must be identical with
the one presented in the current action. Colandrea v. Wilde Lake City. Ass’n, 361 Md, 371, 391
(2000). Here, as previously noted, while similar facts may exist and be admitted in either trial,
the ultimate issues are distinct, and the allegations focus on the government’s actions, not

Mills’. Therefore, neither collateral estoppel nor res judicata apply in the present case.

19
D. Defendants Are Proper Parties to The Action Because §1983 Provides a Right
of Action for Individuals To Sue Any Government Official In His or Her Official
Capacity

The Eleventh Amendment does not prohibit the State of Maryland, the Maryland
State Police, and the individual Defendants from being sued in Federal Court. 42 U.S.C.
§1983 specifically states, “Every person who . . . subjects, or causes to be subjected, any
citizen of the United States . .. to the deprivation of any nghts, privileges, or immunities
secured by the Constitution and laws .. .” The only exception under this statute applies to
judicial officers only when injunctive relief is sought. 42 U.S.C.A. §1983 (1996). Here, Mills 1s
seeking damages for the injustice that he underwent as a result of Defendants’ corrupt
practices. The wrongful practices Mills asserts, and the damages that he seeks, are not barred
by the exception under the statute, and therefore, Defendants are “Persons” for purposes of
42 US.C. §1983.

Defendants rely on Peanhurst States School and Hospital v. Halderman to support their
claim that a State’s waiver of sovereign immunity does not imply a waiver of the immunity in
the federal courts. Pennburst State School and Hospital v. Halderman, 465 US. 89 (1984).
However, Defendants argument is irrelevant to the issue at hand, because the plaintiffs in
Pennburst relied on a completely distinct statute and made no reliance on 42 US.C. §1983
whatsoever. Id.

Defendants further rely improperly on Will ». Michigan Dept. of State Police, to claim
that the State of Maryland, The Maryland State Police, and the Individual defendants are not
“persons” for purposes of 42 U.S.C. §1983. 491 U.S. 58, 71 (1989). In Hafer v. Melo, Justice

O’Connor specifically struck down the argument made in W7// that §1983 does not authorize

20
suits against state officers for damages arising from their official acts. 503 U.S. 21, 23 (1991).
The Court specifically held, “state officials sued in their individual capacities are ‘persons’ for
perposes of §1983.” Id In Hafer, the Court allowed Plaintiffs to bring monetary claims
against Defendant Hafer, the auditor general of Pennsylvania, for actions taken under color
of state law. Id. The Court held that to establish personal liability in a §1983 action, the
plaintiff must only show that the official acted under “color of state law” and “caused the
deprivation of a federal right.” Id. at 25; see Okwa v. Harper, 757 A.2d 118 (Md. 2000) (holding
that §1983 permits a plaintiff to recover damages when an individual, “acting under color of
state law, transgresses a federally created right of the plaintiff’). The Court further explained
that under a personal liability action, the defendant may only assett personal immunity
defenses, for example, that defendant reasonably relied on existing law. Clearly, this defense
is inapplicable, as Mills claims that Defendant intentionally acted in a corrupt manner, under
color of state law, by depriving him of his rights under the Constitution. No petsonal
immunity defense is applicable in such a scenario, as no objectively reasonable police officer
could believe that corruption is lawful in any scenario.

Further, Defendants acknowledge that Maryland has waived its governmental
immunity. Thus, “it would defy logic . . . to have waived sovereign immunity . . . while
simultaneously intending to preserve Eleventh Amendment immunity.” Board of Education of
Baltimore County v. Zimmer-Rubert, 973 A.2d 233, 242 (Md. 2009). Therefore, it seems clear that

Maryland did intend to waive its sovereign immunity in federal courts.

VII. Plaintiff States a Claim for Bystander Liability Against Lantz and Dull

In Randall, the Fourth Circuit set forth three elements for determining bystander

21
lability:

It is well-established that an omission to act, when coupled with a duty to act,
may provide a basis for liability. The concepts of bystander and supervisory hability are
each premised on omissions, but there are significant differences between them. The
concept of bystander liability is premised on a law officer's duty to uphold the law and
protect the public from illegal acts, regardless of who commits them [...] Therefore, if a
bystanding officer (1) is confronted with a fellow officer's illegal act, (2) possesses -the
power to prevent it, and (3) chooses not to act, he may be deemed an accomplice and
treated accordingly. See O'Neill v. Krzeminski, 839 F.2d 9, 11-12 (2d Gir. 1988) (observing
that officer who stands by and does not séek to assist victim could be “tacit
collaborator").

Randall v. Prince George's County, Maryland, 302 F.3d 188, 202 (4th Gir. 2002).

(1) | At the point that both officers arrived at the scene, they assumed the duty to
act and protect any individual at that scene. They were confronted with Hassan’s illegal acts
during the traffic stop and the litigation that followed.

(2} Lantz and Dull possessed the power to stop the unjustified arrest and battery
committed by Hassan right in front of them, They had a duty to inform their supervisors,
prosecutors and Mills Defense Counsel about what they had witnessed during the traffic
stop and make them aware that Hassan’s account was untruthful.

(3) They chose not to act when confronted with Hassan’s illegal actions.

Lantz and Dull submitted affidavits swearing that they “had no interactions with -
Plainitff” and “did not observe Sr. Tpr. Hassan act improperly in any regard.” Their sworn
statements are in dispute, because Mills’ sworn statement is that he had a conversation with
Lantz and Dull, and they witnessed Hassan grabbing him from behind and cuffing him then
taking him to the cruiser without provocation § 40. Hassan’s statements after the arrest, cast
a new light on the value of Lantz and Dull as witnesses to the traffic stop because Lantz and
Dull witnessed the truth, that Plaintiff appeared sober, and had a conversation them while
standing on his own, and if they had shared this information with prosecutors it may

prevented the continuing wrongful prosecution of Mills for the drunk driving charges.

22
VIII. Plaintiffs Constitutional Claims Have Merit
A. Mills Has Properly Stated Claims for Violations His 4% &> 14 Amendment Rights

Defendants attempt to establish probable cause by citing that “an indictment, fair
upon its face, retumed bya ‘properly constituted grand jury,’ conclusively determines the
existence of probable cause” in a subsequent civil proceeding, Zoblonsky v. Perkins, 230 Md.
365, 368-69 (1963) (quoting Restatement, Torts § 667). However, Defendants purposefully
omit a crucial segment of this sentence, which states that this rule applies “unless
established by fraud, deceit, or other corrupt means. ” Zoblonsky, 230 Md. at 368-69.
Mills’ argument clearly falls within this exception.

A plaintiff who claims that a government official deprived him of his liberty by
maliciously initiating criminal proceedings against him without probable cause invokes the
protection of the Fourth Amendment. A/pright, 510 USS. at 274-75 (holding that the Fourth
Amendment protects the right to be free from prosecution except on the basis of probable
cause); Singer, 63 F.3d at 116 (“The Fourth Amendment right implicated in a malicious
prosecution action is the right to be free of unreasonable seizure of the person.”).

In contrast, a claim that a state government official denied an accused his nght to a
fair trial finds its roots in the Fourteenth Amendment, which secure the fundamental nght to
a fair trial in a criminal prosecution. See Holbrook v. Flynn, 475 US. 560, 567 (1986)
(recognizing that the Sixth and Fourteenth Amendments secure the constitutional ght to a
fair trial); United States v. Ruiz, 536 US. 622 (2002) (same). When a government official
manufactures false evidence against an accused, and the use of that fabricated evidence

results in the deprivation of the accused’s liberty, the government official infringes the

23
accused’s constitutional right to a fair trial in a manner that is redressable in a § 1983 action
for damages. Zahrey v. Coffey, 221 F.3d 342, 348- 49 (2d Cir. 2000); Récciwti, 124 F.3d at 130.

Mills sufficiently alleged in his complaint that Hassan’s manufactured evidence
regarding Mills appearing drunk, was the size gua non basis for his convictions in District
Court for the drunk driving charges 4 82. Defendants argue that any alleged falsehoods were
not material, but this argument must fail. Defendant Hassan’s lies relate to the very nature of
the DUI charge itself.

Plaintiff's State Claims Have Merit

A. Plaintiff Has Properly Stated a Claim for Maticious Prosecution, False
Imprisonment, and False Arrest

Defendant’s attempt to argue that Mills’ conviction establishes probable cause as a
matter of law and defeats all three of these torts. Defendants claim that it is irrelevant that
Mills’ convictions were reversed on appeal. As previously noted, Defendants purposefully
omit the important exception to this rule, upon which probable cause is not established as a
matter of law by a conviction when obtained by fraud or other corrupt means. Since Mills’
argument rests upon Hassan’s lies, his claims fall within the exception to the rule, and must
proceed to trial. If a malicious prosecution claim is based on allegations of evidence
fabrication by police officers, then “the existence of probable cause based on non-

fabricated evidence ceases to be a defense for the fabricator.” 3 Richardson, 2006 WL

 

> There is no dispute that Hassan is a “fabricator” he made contradictory material statements while
under oath, which by necessity constitutes perjury as matter of law and under MD CR § 9-101{c).
Hassan also intentionally created false impressions of material fact, both by using his statement “I
didn’t see him walk outside” as a device to obfuscate the fact that he saw Mills walking on his own.

24
2792768, at *7 (emphasis added) (interpreting Jocks and Reeciuta); see also Schiller, 2008 WL
200021, at *9. Hassan’s assertion that he had probable cause based on the interlock charge
thus cease to be a defense for him as a fabricator.

The elements of tortious false imprisonment under Maryland law are:

1) Deprivation of plaintiff’s liberty;

2) Perpetrated by the defendant;

3) Without legal justification and without consent of the plainuff.

Further, whether legal justification exists is to be judged by the principles applicable
to the law of arrest. Green v. Brooks, 125 Md. App. 349, 366-67, 725 A.2d 596, 605 (1999);
and see, Scott v. Jenkins, 345 Md. 21, 29, 690 A.2d 1000 (1997); Ashton v. Brown, 339 Md. 70,
119, 660 A.2d 447 (1995); Montgomery Ward ». Wilson, 339 Md. 701, 721, 664 A.2d 916 (1995);
Fine », Kolodny, 263 Md. 647, 651, 284 A.2d 409 (1971), cert. denied, 406 US. 928, 92 S.C.
1803, 32 L.Ed.2d 129 (1972); Fleisher v. Ensminger, 140 Md, 604, 620, 118 A. 153 (1922); Lewin
». Usatber, 65 Md. 341, 348-49, 4 A. 285 (1886); Mitchel! ». Lemon, 34 Md. 176, 180 (1871).
“The elements of false imprisonment are the same as the elements for false arrest.” Davis ».
DiPino, 121 Md.App. 28, 38, 708 A.2d 357, cert. granted, 350 Md. 488, 713 A.2d 980 (1998).
Thus, the benchmark for the detention of the Mills by the Officer is whether he had any
legal authority to arrest or seize Plaintiff at the time of the detention, and absent such legal
authority, false imprisonment occurred. Regarding the driving without an interlock charge,

Hassan added the charge on after Mills was already at the Barracks and was about to be

 

Hassan also obviously lied that Mills “just started crying” at the traffic stop (online audio/video 1:59
— 5:05, 6:26 - 6:38) no reasonable jury could believe otherwise.

25
released to Garcia.4 Specifically, when Hassan was taking out the evidence bag to return
Mills property, he removed Mills ID from the wallet and inspected it, and saw what he
believed to be an interlock restriction, then proceeded to add on the charge. However,
Hassan was unaware of any such restriction at the time he effectuated the seizure, and
instead lied about identifying the restriction during the traffic stop in his police report.
Hassan’s observation regarding the interlock restriction cannot be applied retroactively to
the traffic stop where Hassan had already committed an unreasonable seizure.

Mills has convincing evidence that an unreasonable seizure occurred; by pointing that
Hassan fabricated his probable cause to effectuate the seizure. Further, there was a
favorable termination of the criminal proceeding on appeal, when the driving while
intoxicated and impaired charges were overturned. While not all charges were dropped, the
primary charges, which were the reason for the arrest in the first place and the focus on the
officer’s lies, were overturned.

B. Plaintiffs Has Stated a Claim for Battery (Count X).

Under Maryland Law, batter is the “unlawful application of force to the person of
another.” Sowden v. State, 583 A.2d 1056, 1059 (Md. 1991). As established in the preceding
section, the actions of Hassan constitute false imprisonment on the basis of the lack of legal
authority. Without legal authority to detain, by definition, there can be no legal authonty to

handcuff or physically grab plaintiffs either.

 

4 Hassan’s fabricated observations of Mills having bloodshot eyes, and a strong odor of alcohol, and
being unable to stand, have been contradicted by any other eye witnesses who have testified at trial
including Garcia who testified Mills showed no sign of impairment or trouble with balance § 42.

26
Handcuffing without legal authority constitutes battery. Lave v. Port Clinton, 524
NE.2d 166, 167 (Ohio 1988) (“"[S]ubduing" and "handcuffing" -- are acts of intentional
contact which, unless privileged, constitute a battery.”); and see Fuerschbach v. Southwest
Airlines Co., 439 F.3d 1197, 1209 (10th Cir. N.M. 2006) (“If an arrest is determined to be
unlawful, any use of force against a plaintiff may constitute an assault and battery, regardless
of whether the force would be deemed reasonable if applied during a lawful arrest.”);
Sulkowsha v. City of New York, 129 F. Supp. 2d 274, 294 (S.D.N-Y. 2001); Jobnson v. Suffolk
County Police Dept, 245 A.D.2d 340, 665 N.YS.2d 440, 440-41 (N.Y. App. Div. 1997).
Defendant Hassan admits to handcuffing plaintiffs. There was no legal authonty to arrest or
seize physically, battery is established.

C. There Is Strong Evidence Suggesting Hassan Acted with Neghgence or Gross Ni egligence
(Counts XI-XI).

Defendants acknowledge that to state a claim for gross negligence, a plainuiff must
allege facts establishing “an intentional failure to perform a manifest duty in reckless
disregard of the consequences as affecting the life or property of another.” Cooper ».
Rodriguez, 443 Md. 680, 708 (2015) (quoting Barbre ». Pope, 402 Md. 157 (2007)). Further, a
party is grossly negligent only if he or she “inflicts injury intentionally or 1s so utterly
indifferent to the rights of others that he or she acts if such rights did not exist.” Cooper, 443
Md, at 708.

Defendants claim that because Mills alleges that Hassan intentionally lied about the
probable cause used to arrest and charge Mills, this cannot constitute gross negligence or
negligence. However, Defendants are supporting the exact argument they attempt to rebut,

since gross negligence includes inflicting injury intentionally. By intentionally lying in order

27
to obtain an arrest and conviction, Hassan inflicted injury intentionally. Although Hassan did
not inflict serious physical injury, Hassan did aggressively grab Mills and drag him to the car;
but more importantly, he inflicted serious injury to defendant’s reputation and future by
contaminating his criminal record with lies and false accusations. Mills also sustained |
emotional injuries as a result of the Defendants’ conduct.

Further, the undisputed fact that Hassan made contradictory declarations in his police
report establishes liability for negligence in itself. See Winslow v. Smith, 696 F.3d 716, 736 (8th
Cir. 2012) (“Law enforcement officers ... have a responsibility to criminal defendants to
conduct their investigations and prosecutions fairly...’ Wilson, 260 F.3d at 957. “There is no
countervailing equally important government interest that would excuse [officers] from
fulfilling their responsibility” to conduct a fair investigation. Id.”)

Thus, whether Hassan acted with gross negligence “necessarily depends on the facts
and circumstances in each case and is usually a question for the jury.” Id. It is a question of
law “only when reasonable people could not differ as to the rational conclusion to be
reached.” Id. In the present case, the facts must be left to the jury to determine whether they
amount to gross negligence.

Further, if a jury does not find that Defendants are grossly negligent, they would at
least find that the facts support a strong case of negligence. The complaint does not attempt
to allege, as the Defendants claim, that intentional acts amount to negligence. Rather, the
complaint states that Defendants owed a duty not to engage in the activities they knew or
should have known would lead to the assault, arrest, interrogation, and charging of Mills.

The complaint against Hassan states that he had a duty to conduct himself in a reasonable

28
manner, and by failing to do so, he acted negligently. Thus, it seems clear that Defendants
wrongly reference the complaint.

Lastly, Defendants believe that Mills’ claims were brought against improper
Defendants. However, this belief is incorrect because the State can be sued for negligence
under §5-522(a), and State Personnel can be sued under §5—522(b). Thus, Mills is
entitled to damages, which may exceed $400,000 under §12—-104(c)(1)(i) or (ii). Thus,
Mills claims must continue to trial.

D. Plaintiffs Civil Conspiracy Claim Is Sufficient Because Plaintiff Has Alleged Facts
Showing Acquiescence By Officers to Hassan’s Unlawful Conduct (Count XV)

“Acquiescence can amount to a conspiracy agreement when, as here, one police
officer watches an open breach of the law and does nothing to seek its prevention.” Hafner v.
Brown, 983 F.2d 570, 578 (4th Cir. 1992). Hassan’s unlawful conduct is clearly established in
the complaint, and even if Cpl. Lantz and TFC Dull were only at the scene for minutes, they
acquiesced to Hassan’s unlawful conduct at the time of Hassan’s acts and allowed Hassan to
grab Mills and arrest him without justification, and to file a false police report.5 Lantz and
Dull’s acquiescence continued over more than a year of litigation and they chose not to
inform anyone about the truth of what occurred during the traffic stop, that Mills was
standing on his own having a conversation with them and that Hassan has lied about having

carried Mills from his car directly to the patrol car.

 

5 The United States Court of Appeals for the Second Circuit has appropriately noted that: “Lying is
wrong, and if the police lie while acting in their official capacity, they also violate the public trust.
Courts must ensure that such serious accusations receive appropniate scrutiny” Riécciwti ». N.Y.C.
Transit Authority, 124 F.3d 123, 125 (2d Cir, 1997).

29
EE, Plainiif?’s Negligent Hiring, Training, and Supervision, and Retention Claim And Pattern
and Practice Claim (Counts XIV and XV1)

“The principle ts firmly entrenched that supervisory officials may be held bable in
certain circumstances for the constitutional injuries inflicted by their subordinates. See Slakan
v. Porter,137 F.2d 368 (4th Cir. 1984), cert. denied, 470 U.S. 1035, 105 S.Ct. 1413, 84 L.Ed.2d
796 (1985); Orpiano ». Jobnson, 632 F.2d 1096 (4th Cir. 1980), cert. denied, 450 U.S. 929, 101
S.Ct. 1387, 67 L.Ed.2d 361 (1981); Withers v. Levine,615 F.2d 158 (4th Cir. 1980). In Suakan,
we reasoned that liability is not premised upon respondeat superior but upon ‘a recognition
that supervisory indifference or tacit authorization of subordinates’ misconduct may be a
causative factor in the constitutional injuries they inflict on those committed to their care.’
Stakan, 737 F.2d at 372-73.” Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994).

Defendants’ initial argument states that the Eleventh Amendment protects defendant
from suit. However, as previously established, Mills may bring suit under 42 U.S.C. §1983.
Further discovery is required to determine the exact negligent practices of hiring, training,
and supervision of Defendant Officers, and specifically Hassan. Discovery also is necessary
to establish the extent to which Maryland State Police have a policy that allows a perversion
of the investigative process by permitting officers like Hassan to submit phony Police

Reports that are pre-filled in detail as in the instant case, as failing part of every SFST.

IX. None of the Defendants Are Protected By Immunity

A. Hassan, Lantz, and Dull Are Not Entitled To Iamunity On All 42 U.S.C. §1983
Claims (Count I-1V) ‘

Qualified immunity protects “all but the plainly incompetent or those who knowingly

violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). To

30
determine whether a given officer falls into either of those two categories, a court must ask
whether it would have been clear to a reasonable officer that the alleged conduct “was
unlawful in the situation he confronted.” Saucer, supra, at 202, 121 $.Cr 2151.

As Judge Bennett has previously explained in Mii, “[A]lthough Maryland police
officers are entitled to qualified immunity when performing their official duues, they lose
such protection when they commit ‘an intentional tort or act with malice.” Mz/s ».
PPE Casino Resorts Md., LLC, Civil Action No.: RDB-15-495, at *4-5 (D. Md. Jul.

10) (emphasis added) (quoting Ashton v. Brown, 339 Md. 70, 117, 660 A.2d 447, 470 (1995)).

In the present case, Mills is alleging that Defendant Officers acts and omissions
“were objectively unreasonable and undertaken with actual malice, willfulness, and depraved
indifference to the rights of Mills such that Officers’ actions shock the conscience.” { 7.
Hassan fabricated probable cause to effectuate Mills’ seizure and thus “qualified immunity
would indeed be unavailable in such circumstances, because when an officer fabricates
probable cause to prosecute, it cannot be said that the officer had an objectively reasonable
belief that probable cause existed.” Morse v. Spitzer, 07-CV-4793 (CBA) (RML), at *10
(E.D.NY. Jan. 29, 2013). See also Scotto v. Almenas, 143 F.3d 105, 113 (2d Cir, 1998). Hassan’s
manufactured evidence continued to infect the proceedings with falsrry beyond the initial
seizure because Hassan’s fabricated evidence was used against Mills at trial.

As previously established, 42 U.S.C. §1983 allows a plaintiff to recover damages
“when an individual, acting under the color of state law, transgresses a federally created nght
of the plaintiff.” O&wa v. Harper, 757 A.2d 188, 193 (Md. 2000). Defendants attempt to argue

that qualified immunity applies, but they are clearly wrong. Qualified immunity involves first,

31
whether there was a constitutional violation. Here, there was clearly a constitutional violation
when Hassan caused Mills to be convicted and imprisoned for drunk driving offenses of
which Mills is innocent, based on intentionally fabricated evidence. Second, qualified
immunity requires a showing of whether the sight was clearly established at the time of the
challenged conduct. Pearson v. Callahan, 555 U.S. 223 232 (2009). Here, there is a clearly
established right to be free from deprivation of liberty as a result of the fabrication of
evidence by a government officer and to be free from searches and seizures that have been
predicated on manufactured evidence.

As previously noted, Hassan clearly lacked probable cause to artest, search, and
charge Mills for driving under influence, driving impaired ot reckless driving. Moreover even
if this court found that Hassan had probable cause for the arrest, he would still not be
entitled to qualified immunity because his fabricated evidence that was used to convict Mills
violated Mills’ Fourteenth Amendment right to a fair trial. Johnson, supra, at 85; Morse, supra,
at *7. Hassan’s perjury and fraud violated Mills’ Fourteenth Amendment right to Procedural
Due Process through a “corruption of the truth-seeking function of the trial process.” Morse
». Fusto, 804 F.3d 538, 548 (2d Cir. 2015) (quoting Ricciuti, supra, at 130 (2d Cir. 1997); Uneted
States v. Agurs, 427 US. 97, 104, 96 S.Ct. 2392, 49 L.Ed.2d 342 (1976); Gigho v. United States,
405 U.S. 150, 153 (1972); Mooney v. Holohan, 294 U.S. 103, 112 (1935). Mills’ Fourteenth
Amendment right to Substantive Due Process was violated when he was adjudicated as
guilty of DUI/DW/I based on an officer’s knowing falsehoods and deprived of his
fundamental liberty interest in freedom from bodily restraint. By willfully placing Mills’ life in

jeopardy on the basis of falsities, Hassan’s acts fall within “a narrow band of extreme

32
misbehavior by government agents acting under color of law: mistreatment of a person that
is ‘so egregious, so outrageous, that it may fairly be said to shock the contemporary
conscience.” Arar v. Ashcroft, 532 F.3d 157, 203 (2d Gir. 2008) (quoting Lombardi ». Whitman,
485 F.3d 73, 79 (2d Cir, 2007)), reh’g granted (Aug. 12, 2008).

B. Hassan, Cpl. Lantz, and TFC Dull Are Not Entitled to Maryland Statutory.
Lvmunity for All Maryland Claims

In Maryland, “[a]n official of a municipal corporation, while acting in a discretionary
capacity, without malice, and within the scope of the official’s employment or authority [is]
immune as an official or individual from any civil lability for the performance of the action.
Md. Code Ann., Cis. & Jud. Proc. § 5-507(b)(1). This statutory grant of immunity extends to
police officers. Owen-Williams v. City of Gaithersburg, Civ,.A. No. 8:10-cv-0185-PJM, 2011 WL
53082, at *5 (D. Md. Jan. 7, 2011), appeal dismissed, 435 F. App’x 232 (4th Cir. 2011).

A plaintiff demonstrates “actual malice” with facts indicating “that the officials
intentionally performed an act without legal justification or excuse, but with an evil or
rancorous motive influenced by hate, the purpose being to deliberately and willfully injure
the plaintiff.” Id. (citing Fdéott ». Kupferman, 473 A.2d 960, 969 (Md. Cr. Spec. App. 1999);
see also Davis ». DiPino, 637 A.2d 475, 479 (Md. Ct. Spec. App. 1994), rev'd on other
grounds, 655 A.2d 401 (1995) (stating that a plaintiff must include factual allegations of
actual malice to defeat the defendant’s invocation of statutory immunity).

Mills specifically alleges that Hassan acted “with an evil and rancorous motive
influenced by hate, the purpose being to deliberately and willfully injure Plainuff” { 87.

“Defendants committed these aforementioned actions with malice, evil intent, the intent to

33
deceive and defraud, with depraved indifference for the constitutional nghts of Plainuff, and
for the purpose of injuring the Plaintiff such that it shocks the conscience.” { 88.

Mills thus is asserting that the Officer Defendants “intentionally performed an act
without legal justification or excuse, . . . with an evil or rancorous motive influenced by
hate[.]” Oven-Williams, 2011 WL 53082, at *5 to “deliberately and willfully” to injure the

Plaintiff,

X. A Reasonable Jury Is Likely To Believe Plaintiff's Version of Events

Defendants attempt to claim that there is no objective evidence that support’s Mills’
depiction of events, However, as the record clearly shows, much of Hassan’s material
testimony constitutes perjury as a matter of law and in addition there are other
inconsistencies with Hassan’s chain of events and with the objective evidence listed in the
record. This itself provides strong proof that at the very least, further discovery is required to
establish why these inconsistencies are in place.

A reasonable jury could find that Hassan became upset that Mills refused to perform
SFST when instructed to do so, and retaliated by falsely arresting him, falsely charging him
with drunk driving offense and knowingly lying about the facts surrounding the arrest.
Furthermore a jury could find that Mills suffered a loss of liberty at the conclusion of his
District Court trial based solely on Hassan’s fabricated evidence, that Hassan did so with
actual malice and that Hassan’s actions shock the conscience. A jury could also find that
Lantz and Dull acquiesced to Hassan’s conduct, thereby engaging in a conspiracy. Lastly, a

jury could believe that the State and the Maryland State police allowed a climate of poor

34
policing to occur by not properly hiring, training or terminating officers that they knew were

not sufficient to perform their duties on behalf of each Defendant.

XI. Conclusion

Defendants fail to meet their burden to demonstrate as a matter of law that they are
entitled to dismissal of the claims against them because, if all the facts alleged in the
Complaint are assumed to be true, it is clear that Mills has stated a clatm on which relief can
be granted. Based on the facts alleged in the Complaint and Defendants’ allegations
contained in their instant Motion, it is clear that there are substantial disagreements of fact.
Further, due to the fact that no discovery has occurred, this case is not appropriate for
dismissal and is not ripe for summary judgment at this point in the proceedings.
For the foregoing reasons, Plaintiff respectfully requests that the Court deny Defendants’

Motion to Dismiss, ot in the alternative for Summary Judgment.

s/ Justin Mills
Lawrence J. Mills
705 Winhall Way
Silver Spring, MD 20904
Mills0451@yahoo.com
Plaintiff

OATH AND AFFIRMATION

1, Lawrence Justin Mills, DO SOLEMNLY DECLARE AND AFFIRM, under
penalty of perjury, that the contents of the foregoing is true and correct to the best of my
knowledge, information, and belief.

ovr AVS 10/31/2018

Lawrence Justin Mills Date

35
I HEREBY CERTIFY on this 31st day of October, 2018 that a copy of the above
Memorandum, and attachments was emailed to phillip.pickus@maryland.gov, PHILLIP M.
PICKUS, ESQ., at 1201 Reisterstown Road, Pikesville, MD 21208, attorney for the

Defendants.
FT”) frye

Lawrence J. Mills

36
APPENDIX 1
TEXT OF CITED STATUTE
CR § 9-101(c) Contradictory Statements:

(1) If a person makes an oath or affirmation to two contradictory statements, each of
which, if false, is prohibited by subsection (a) of this section, it is sufficient to allege,
and for conviction to prove, that one of these statement is willfully false without
specifying which one.

(2) If the two contradictory statements made in violation of paragraph (1) of this
subsection are made in different counties, the violation may be prosecuted in either
county.

(d) Statute of limitation and in banc review. — A person who violates this section is

subject to § 5-106(b) of the Courts Article.

CR § 9-101(a) Prohibited: - A person may not willfully and falsely make an oath or
affirmation as to a material fact:

(1) If the false swearing is perjury at common law;

CR § 9-101(b) Penalty: - A person who violates this section is guilty of the misdemeanor of

perjury and on conviction is subject to imprisonment not exceeding 10 years.

37
APPENDIX 2
COUNT I: VIOLATION OF CR 9-101(C)
HOWARD COUNTY DISTRICT COURT - 06/30/15
BEFORE: JUDGE RICARDO ZWAIG
DIRECT EXAMINATION
BY ELIZABETH ROSEN PROSECUTOR
Q. Let me ask you this, when you released him to whoever came to get him from
the Barracks?
A. Correct, correct.
Q. Did you still support him as he left the Barracks?
A. Of course.
HARFORD COUNTY MVA - 02/04/2016
BEFORE: HONORABLE BRIAN ZLOTNICK
CROSS EXAMINATION
BY JEFFREY HANN ATTORNEY
Q. How about when he left the station... could he walk on his own accord
on his own power? Did you observe that?

[... ]

A Yeah he walked on his own. He was able to walk on his own.

38
COUNT II: VIOLATION OF CR 9-101(C)
HOWARD COUNTY CIRCUIT COURT - 02/18/2016

BEFORE: JUDGE RICHARD BERNHARDT

CROSS EXAMINATION

BY JEFFREY ZAHLER ATTORNEY
Q.  That’s the mug shot of Mr. Mills at the station... and he’s standing on his own
just fine there?
[...]
A. Well I was right in front of him just in case he falls again. He was about to
fall so. |

HARFORD COUNTY MVA - 02/04/2016

BEFORE: HONORABLE BRIAN ZLOTNICK

CROSS EXAMINATION

BY JEFFREY HANN ATTORNEY
Q. How many times was he standing up versus falling down do you know?

A. He didn’t fall down no cause I had to assist but he couldn’t keep his balance.

39
APPENDIX 3

HOWARD COUNTY CIRCUIT COURT - 02/18/2016

BEFORE: JUDGE RICHARD BERNHARDT

CROSS EXAMINATION

BY JEFFREY ZAHLER ATTORNEY
©. | When Mr. Mills was being released did he walk to his friend’s car on his
own without assistance?
A. I didn’t see him walk outside sir, I released him, I released um Mr. Mills
was released to his friend uh Barrack lobby but prior to that I assisted Mr. Mills out
of the Barrack Lobby at that time because at that time Mr. Mills was sull under my
supervision under my supervision now, whatever Mr. Mills does outside, at that time
once he’s released that’s his own responsibility, at that time so I wasn’t aware of
anything he was doing, as long as he wasn’t driving.
Q. But from everything you saw he wasn’t walking on his own?
A. I didn’t see him sir I didn’t see him outside.
Q.  Acouple of weeks ago you testified at a hearing... you were asked; “how
about when he left the station?” In response to whether he could walk on his own
and your response was “when he left the station well of course y/know” and then you
were asked “could he walk on his own accord, on his own power, did you observe
that?” and you said “Well yeah I guess yknow, he walked y'know, I mean I let him. I
released to the guy so, once I released him to the guy it’s out of my control at that

time. He’s out my” and you were asked one last time “but you observed him walk on

40
his own accord?” and you say “um yeah, yeah he walked on his own. He was able to
walk on his own.” You said that?
A. Like I said, [voice cracks] excuse me, [clears throat] like I said I released him
to the guy I, once Mr. Mills has been released-
THE COURT: [Interposing] No no no that’s not the question.
The question is; at a proceeding a few weeks ago did you say what counsel just
represented?
I couldn’t recollect sir, that’s been weeks ago sir.

Would it help your recollection to hear your tesumony?

0

A. Yes sir.

[Zahler plays back the audio of Hassan’s testimony from February 4%, 2016]
Q. _Okso you did in fact say he was able to walk on his own?
A. Yes sir I released him in the lobby, but I didn’t see him walk outside, I
released him in the lobby he walk out and that was fine, I tumed my back and I still
see the same thing.
Q. So you testified to something that you didn’t actually see?
A. No you asked me outside, I didn’t follow him outside, I released him nght
in the lobby of the Police Department the Maryland State Police.
Q. And you saw him walk on his own at that point then?
A. They both walked and I said goodbye and left went back to my office but I
didn’t see him walk outside.

Q. — [’m not asking if you saw him walk outside; walking on his own, wherever he

41
was, saw him walking on his own.

A. Yes sir.

42
PLAINTIFF’S DECLARATION

 

I obtained the audio from the Howard County District Court, Circuit Court and Bel Air
Motor Vehicle Administration for the proceedings in which Trooper Anthony Hassan
testified falsely related to the DUI charges he filed against me. I am submutting the audio
evidence for this civil case. (“lodged audio”) available to all parties on the internet at

<htps://youtu.be/YOS8WOnrUyl > (“online audio/video).

I reviewed hours of testimony, from these proceedings, and identified two instances, where
Anthony Hassan made contradictory material declarations while under oath. I created a
written transcription of the audio of Hassan’s contradictory material declarations labeled
“Appendix 2”. J also transcribed the audio from a line of questioning from the Circuit Court

Jury Taal, which I transcribed as “Appendix 3”.

The audio recordings I have submitted (lodged audio, and online audio/video) and
associated transcribed testimony propounded herein (Appendices 1-3) are true, accurate, and

without alteration.

OATH AND AFFIRMATION

I, Lawrence Justin Mills, DO SOLEMNLY DECLARE AND AFFIRM, under
penalty of perjury, that the foregoing information is true and correct to the best of my
knowledge, information, and belief.

/s/ Justin Mills 10/31/2018
Lawrence Justin Mills Date

43
PLAINTIFF’S RULE 56(d) AFFIDAVIT
I cannot present facts essential to justify my opposition at this early stage.
SPECIFIED REASONS

Relevant Traffic Stop: Lantz and Dull have submitted Affidavits claiming that they
“had no involvement in the stop, search, arrest or charging of Mr. Mills” (Page 2 of Dull and
Lantz’s Affidavit. I have stated in my complaint, pleadings, and also swear in this Affidavit,
that I had was standing having a conversation with Dull and Lantz while Trooper Hassan
searched my car, therefore, Lantz and Dull certainly did have an involvement because they
both observed whether or not I appeared impaired by alcohol, and also observed Hassan’s
actions, and in general the material facts surrounding the arrest. They both also swear that
they “did not observe Sr. Tpr. Hassan act improperly in any regard” this is Lantz and Dull’s
opinion of Hassan’s behavior during the arrest, however, whether or not Hassan’s acts were
improper, is a question for the finder to fact.

Whether or not Hassan has acted improperly is a matter of context, it is certainly
improper for an officer to give a falsified account of the events and circumstances
surrounding the arrest. Hassan testified at my District Court, Jury Trial, and MVA hearing,
that after making contact with me at the traffic stop, I fell out of the car, and he heroically
carried me directly to his patrol car. Lantz and Dull state that upon arriving at the scene
“lwe quickly determined that Sr. Tpr. Hassan did not need any assistance.” (Page 2 of Dull
and Lantz’s Affidavit). What matters is not their determination as to whether Hassan needed
assistance, What matters is what they witnesses at the traffic stop, not their opinions about

what they saw, but rather simply what they saw, and heard. My Defense Auomey Jeffrey

44
Zahler interviewed Lantz and Dull both by phone and communicated with them by email.
They were shown my photograph by Zahler, and stated I “looked familiar” and that they
“believed” they saw me, and stood across from me at the traffic stop. It is therefore
necessary to obtain discovery from Lantz and Dull and depose them to ascertain exactly
what they saw at the scene to further bring to light Hassan’s false statements of material
facts, of which the District Court relied upon when adjudicating my guilty for the drunk
driving offenses. Lantz and Dull claim they “had no information that would have exculpated
the driver”, I disagree, if Lantz and Dull were to testify honestly about what they remember
observing the night of the address it would be exculpating as it would directly contradict
Hassan’s mendacious and fabricated account.

After hearing Hassan fabricate these facts at the District Court trial, I requested
through counsel the dashcams on appeal, and video footage form the Waterloo Barracks
because it would have proven that Hassan lied about the facts surrounding both the initial
arrest and what occurred at the Barracks. The Department of State Police responded that the
police cars were not equipped with a dashcam or the dashcams was turned off and that there
was no video from the Barracks because the video cameras were not set to record, and also
happened to be broken.

It is therefore necessary to depose and/or obtain other information through
discovery from Lieutenant Bolger, and or other employee of MSP that is in charge of
ensuring that surveillance systems are working at a secure facility such as the Waterloo
Barracks, and obtain further information regarding the negligence of the State, MSP and its

agents.

45
I filed a formal complaint with MSP IAD within 2 weeks after my District Court
Trial, informing MSP TAD that Hassan had commutted perjury at my trial. On October 27,
2017 I spoke with Captain David Kitzinger, by phone and he read back verbatim to me a
statement made by Assistant State’s Attorney Elizabeth Rosen to MSP IAD, that “Trooper
Hassan did not commit perjury”. On November, 2016 I sent an email to MSP Colonel
William Pallozzi and Captain Kitzinger, requesting that they review the finding that my
complaint was “unfounded” because it was affected by an error of law, and also provided
the audio evidence from the proceedings demonstrating that Hassan made oaths to
contradictory material statements in violation of Maryland Criminal Law Article § 9-101(c)
(Exhibit 1, 2) I received no response from Pallozzi or Kitzinger, however I did receive a
letter from Captain Barrett dated November 22, 2016 stating that “According to Maryland
State Policy PER 19.01.03, ‘... differences of opinion between a trooper and a citizen over
the issuance of a traffic citation and/or criminal arrest are not complaints unless the
allegations involves misconduct...’ on July 14, 2015, you [filed a complaint stating that]
Trooper Hassan had perjured himself during his testimony as is related to your impaired
driving case [...] Sergeant Krysiak concluded that there is no substance to your complaint [...]
This matter has been closed as ‘Unfounded’ [...] I concur this matter shall remain closed.”
(Exhibit 3).

It is therefore necessary for me to obtain discovery from Sergeant Krysiak, Colonel
Pallozzi, Captain Barrett, and Captain Kitzinger to ascertain how Sergeant Krysiak came to
the conclusion that there was no substance to my complaint, as I had provided MSP with

both the audio and transcribed testimony of Hassan’s contradictory material statements, and

46
the language of the criminal statute that Hassan violated (§ 9-101 (c)). Krysiak, Kitzinger and
Pallozzi should be deposed to determine the extent to which they teviewed Hassan
contradictory material oaths, and how they came to the conclusion that my complaint was
“unfounded” after applying the law to Hassan’s testimony. Obtaining discovery from these
officers is relevant for all claims that are brought, but especially the negligent supervision and
retention claim, as well as custom, pattern, and practice claim. It is necessary to determine
how prevalent it is for MSP officers to commit perjury or otherwise fabricate evidence, and
still be retained with the department. Furthermore it is necessary to obtain these officers’
testimony to establish whether their concurrence or lack of objection to the “unfounded”
determination and decision to retain Hassan, and not to criminally charge him, was actuated
by malice. This information is material to determine whether these supervisors were merely
negligent or grossly negligent, and also how prevalent it is for MSP to make “unfounded”
findings that are marked by an error of law and done with the purpose of relieving officers
of accountability for criminal misconduct. Furthermore it is necessary to obtain discovery
from the aforementioned officers to determine why the State, MSP and MSP supervisors
allows officers to manufacture police reports through fraud that includes prefilling the
standardized field sobriety tests section of their reports with a detailed account of motorists
failing every part of every SFST. This discovery is necessary to establish the extent to which
fraud is perpetrated, tolerated, and encouraged, the constitutional violations that result
including in the instant matter, as a de facto policy, custom, pattern and practice. It is also

necessaty to obtain discovery from Colonel Pallozzi as the State and Maryland State Police’s

47
final policymaking authority to determine his knowledge and response to the
aforementioned fraud perpetrated by his subordinates.

OATH AND AFFIRMATION

I, Lawrence Justin Mills, DO SOLEMNLY DECLARE AND AFFIRM, under
penalty of perjury, that the foregoing Rule 56(d) Affidavit is true and correct to the best of
my knowledge, information, and belief.

2 4am Vs 10/31/2018

Lawrence Justin Mills Date

48
